United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.M., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
MARION VETERANS CENTER, Marion, IN,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1051
Issued: October 25, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 15, 2011 appellant filed a timely appeal from the February 15, 2011 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her request for
merit review. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over this nonmerit decision. The last merit
decision of record was the November 3, 2009 decision of OWCP. Because more than 180 days
elapsed between this decision to the filing of the appeal on March 15, 2011, the Board lacks
jurisdiction to review the merits of this claim.2

1
2

20 C.F.R. § 8101 et seq.

For OWCP decisions issued prior to November 19, 2008, a claimant had one year to file an appeal. An appeal
of OWCP decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. See 20
C.F.R. §§ 501.2(c) and 501.3.

ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits of her claim on the grounds that her request was untimely filed and failed to
demonstrate clear evidence of error.
FACTUAL HISTORY
OWCP accepted that appellant sustained sciatica of the left side and a herniated disc at
L5-S1 due to running to answer a code blue alarm. On February 16, 1999 she underwent
discectomy surgery at L4-5 which was authorized by OWCP. Appellant received wage-loss
compensation for periods of disability.
In January 2000, appellant filed a claim for a schedule award due to her accepted work
injuries. In a January 30, 2002 decision, OWCP granted her a schedule award for a four percent
permanent impairment of her left leg. The award was based on an opinion of Dr. Jeffrey K.
Kachmann, an attending Board-certified neurosurgeon.
In an August 27, 2007 report, Dr. Kachmann determined that appellant had a 33 percent
permanent impairment of her left leg. OWCP found that he did not adequately explain how he
rated this impairment rating and referred her to Dr. Charles Kershner, a Board-certified
orthopedic surgeon, for further evaluation and an opinion on impairment. In a January 22, 2008
report, Dr. Kershner determined that appellant had a 29 percent permanent impairment of “both
lower extremities” under the standards of the fifth edition of the American Medical Association,
Guides to the Evaluation of Permanent Impairment (5th ed. 2001).
In a December 17, 2008 decision, OWCP granted appellant schedule awards for an
additional 25 percent permanent impairment of her left leg and a 29 percent permanent
impairment of her right leg. The awards were based on the January 22, 2008 report of
Dr. Kershner.
In a January 13, 2009 report, Dr. Kershner clarified that his January 22, 2008 report
denoted 29 percent impairment as a combined value for both legs. There is no indication in the
record that this report was solicited by OWCP.3 In a February 10, 2009 report, an OWCP
medical adviser determined that the examination findings of Dr. Kershner did not show any
impairment in appellant’s legs noting that the physician used a table of the A.M.A., Guides
intended for the evaluation of impairment of the back.
OWCP referred appellant to Dr. Alois E. Gibson, a Board-certified orthopedic surgeon,
for further evaluation of her leg impairment. In an April 28, 2009 report, Dr. Gibson determined
that appellant had a nine percent permanent impairment of her left leg and a nine percent
permanent impairment of her right leg under the standards of the sixth edition of the A.M.A.,
Guides.

3

In a March 24, 2009 letter to appellant, an OWCP official stated with respect to the January 13, 2009 report of
Dr. Kershner, “The report was apparently obtained by your employing agency without our knowledge.”

2

In a November 3, 2009 decision, OWCP amended the December 17, 2008 decision. It
granted appellant a schedule award for a five percent permanent impairment of her left leg and a
nine percent permanent impairment of her right leg.4
In a February 7, 2011 letter, received on February 10, 2011, appellant stated that she
realized that the time frame for a challenge had passed but “requested reconsideration because of
medical issues. She received OWCP’s November 3, 2009 decision, the same month that her
90-year-old mother became extremely ill. Appellant’s mother was in and out of the hospital for
months and passed away early in 2010. Appellant noted that the health of her 94-year-old father
started to decline and he also needed care prior to his death later in 2010. Her husband was also
hospitalized to rule out cardiac problems and most recently her son had lower back problems that
required medical and surgical care. Appellant stated that she was working on a full-time basis
and was trying to care for her family. She stated that OWCP concerns, were not at the top of her
“to do list.” Appellant indicated that an OWCP official told her that it frequently took medical
issues in to account in the appeal process. She stated, “I feel that an injustice was done to me
and would like to appeal the amended award, but I need a waiver for the listed time frame.”
Appellant did not submit any evidence in support of her reconsideration request.
In a February 15, 2011 decision, OWCP denied appellant’s request for further review of
the merits of her claim on the grounds that her request was untimely filed and failed to
demonstrate clear evidence of error. It found that she requested reconsideration in a February 7,
2001 letter received more than one year after the issuance of its November 3, 2009 decision and
her application for review did not establish clear evidence of error in that decision.
LEGAL PRECEDENT
To be entitled to a merit review of OWCP decision denying or terminating a benefit, a
claimant must file his or her application for review within one year of the date of that decision.5
The Board has found that the imposition of the one-year limitation does not constitute an abuse
of the discretionary authority granted OWCP under section 8128(a) of FECA.6
OWCP, however, may not deny an application for review solely on the grounds that the
application was not timely filed. When an application for review is not timely filed, it must
nevertheless undertake a limited review to determine whether the application establishes “clear
evidence of error.”7 OWCP regulations and procedure provide that OWCP will reopen a
claimant’s case for merit review, notwithstanding the one-year filing limitation set forth in

4

OWCP noted that, on January 30, 2002, appellant had received a schedule award for a four percent permanent
impairment of her left leg.
5

20 C.F.R. § 10.607(a).

6

5 U.S.C. § 2128(a); Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

7

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

3

20 C.F.R. § 10.607(a), if the claimant’s application for review shows “clear evidence of error” on
the part of OWCP.8
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP.9 The evidence must be positive, precise and explicit and must
manifest on its face that OWCP committed an error.10 Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.11 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.12 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of OWCP.13
ANALYSIS
In its February 15, 2011 decision, OWCP properly determined that appellant filed an
untimely request for reconsideration. Appellant’s reconsideration request was filed on
February 10, 2011, more than one year after OWCP’s November 3, 2009 decision and therefore
she must demonstrate clear evidence of error on the part of OWCP in issuing this decision.
In connection with her untimely reconsideration request, appellant asserted that medical
problems of family members prevented her from requesting reconsideration of her claim at an
earlier date and requested a waiver of the time frame for reconsideration. However, she did not
identify any basis on which the one-year time period for filing a timely reconsideration request
should be waived in her case. More importantly, appellant’s argument does not tend to show that
OWCP erred in issuing its December 3, 2009 schedule award decision because the relevant issue
of the present case, i.e., the extent of her permanent leg impairment, is medical in nature and
generally would be resolved by the submission of probative medical evidence. She did not
submit any evidence in connection with her reconsideration request. On appeal, appellant argued
that an agency official improperly contacted an OWCP referral physician and OWCP improperly
used a supplemental report produced by that physician to further develop her claim. However,
she did not identify any relevant precedent, combined with the evidence of record that would
clearly show that OWCP improperly developed her claim for schedule award compensation.
This argument would not tend to show that OWCP’s November 3, 2009 decision was in error.

8

Id. at § 10.607(b); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(c)
(January 2004). OWCP procedure further provides, “The term ‛clear evidence of error’ is intended to represent a
difficult standard. The claimant must present evidence which on its face shows that OWCP made an error (for
example, proof that a schedule award was miscalculated).”
9

See Dean D. Beets, 43 ECAB 1153, 1157-58 (1992).

10

20 C.F.R. § 10.607(b); Leona N. Travis, 43 ECAB 227, 240 (1991).

11

See Jesus D. Sanchez, 41 ECAB 964, 968 (1990).

12

See Leona N. Travis, supra note 10.

13

See Nelson T. Thompson, 43 ECAB 919, 922 (1992).

4

For these reasons, appellant has not demonstrated clear evidence of error on the part of
OWCP in issuing its November 3, 2009 decision. She did not submit the type of positive,
precise and explicit evidence which manifests on its face that OWCP committed an error. The
argument submitted by appellant does not raise a substantial question concerning the correctness
of OWCP’s November 3, 2009 decision and OWCP properly determined that she did not show
clear evidence of error in that decision.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review of the merits of her claim on the grounds that her request was untimely filed and failed to
demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the February 15, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 25, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

